Citation Nr: 1336523	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  11-27 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for unilateral hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from May 1967 to May 1970.  His service records show his military occupational specialty as a personnel clerk and establish that he did not serve in the Republic of Vietnam or in Indochina at any time during active duty.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for unilateral hearing loss of his left ear.

The Board notes that on his VA Form 9 Substantive Appeal, which was received by VA in October 2011, the Veteran requested to be scheduled for a hearing at the RO before a travelling Veterans Law Judge from the Board.  However, after being notified that he had been scheduled for the requested hearing, he subsequently withdrew his hearing request via written correspondence dated in October 2012.  The case was thereafter forwarded to the Board in November 2012.


FINDINGS OF FACT

1.  No diagnosis or notation of left ear hearing loss at the time of the Veteran's service enlistment.

2.  There is clear and unmistakable evidence that the Veteran's left ear hearing loss preexisted his active service.

3.  There is clear and unmistakable evidence that the Veteran's preexisting left ear hearing loss was not aggravated by his active service beyond its natural progression.




CONCLUSION OF LAW

The Veteran's unilateral defective hearing of his left ear pre-existed his entry into active duty and was not aggravated by active duty.  38 U.S.C.A. § 1110, 1111, 1153 (West 2002); 38 C.F.R. § 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify and assist.

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in March 2011 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in April 2011.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  The claimant's service treatment records, post-service private and VA clinical records pertaining to his treatment for hearing loss, and his written statements in support of his claim have been obtained and associated with the evidence.  The claimant has also been provided with a VA audiological examination in April 2011.  A supplemental opinion was also obtained from a VA audiologist in September 2011.  Both address the left ear hearing loss issue decided on the merits herein.  The Board has also reviewed the claimant's claims file online, as it appears on the Virtual VA electronic database and VBMS, for any pertinent clinical records.  

The VA audiological examination of April 2011 and the supplemental opinion of September 2011 were provided by audiologists who each reviewed the claimant's claims file and assessed him in the context of his reported history.  Crucially, the audiologist who provided the September 2011 supplemental opinion presented a definitive opinion under the "clear and unmistakable" evidentiary standard to address the questions of whether or not the Veteran had a hearing defect in his left ear prior to entering service and, if so, whether or not it was aggravated  by service.  See September 2011 VA request for nexus opinion, in which the clinician was given instructions to address the questions of whether a disability pre-existed service and was aggravated therein, under the clear and unmistakable evidentiary standard.  When considered jointly and with the other evidence of record contained in his claims file, the aforementioned examination report and supplemental opinion are deemed to be adequate for purposes of adjudicating the VA compensation claim decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).       

Thusly, in view of the foregoing discussion, the Board finds that VA has fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of his claim for service connection for hearing loss of the left ear. No additional assistance or notification is required with respect to this issue.  The Board finds that the current state of the record is sufficient to adjudicate this appeal.  The appellant has suffered no prejudice in this regard that would warrant a remand and his procedural rights have not been abridged as they pertain to the matter on appeal.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, the Board will proceed with the adjudication of this appeal regarding entitlement to VA compensation for unilateral hearing loss.

Entitlement to service connection for unilateral hearing loss of the left ear.

The Veteran's claim for service connection for left ear hearing loss must first meet the eligibility threshold prescribed by the applicable laws and regulations to be a qualifying disability for VA compensation purposes.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or  4000 Hertz are 26 decibels or greater; and the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  Current clinical assessment of the Veteran's hearing acuity in his left ear demonstrates that he has met the prescribed threshold for a qualifying unilateral hearing loss disability as defined by VA, with pure tone thresholds, in decibels, of 65 decibels at 3000 Hertz and 70 decibels at 4000 Hertz on audiological testing in April 2011.      

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  In this regard, the Board notes that the Veteran receives VA compensation for tinnitus (rated 10 percent disabling), which is his only service-connected disability at the present time.  The Board has reviewed the claims file and finds no assertion on part of the Veteran that his claimed left ear hearing loss is somehow etiologically related to his tinnitus.  The clinical records itself is devoid of any objective medical opinion causally linking the left ear hearing loss with tinnitus, or otherwise associating the two syndromes.  As such, the Board finds no basis to allow service connection for unilateral hearing loss of the left ear as being secondary to a service connected disability. 

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In order to establish service connection for a claimed disability the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013). 

Under ordinary circumstances for veterans of active military wartime service or peacetime service on or after January 1, 1947, for purposes of 38 U.S.C.A. §§ 1110, 1131, and 1137, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2013).  This statutory provision is referred to as the "presumption of soundness." Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  In VAOGCPREC 3-2003, VA's General Counsel reinforced that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, No. 11-2355, 2012 WL 5233422, at *6 (Vet. App. October 24, 2012); see also 38 C.F.R. § 3.304(b)  ("Only such conditions as are recorded in examination reports are considered as noted.").  This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service. See Wagner, 370 F.3d at 1096; Bagby v. Derwinski, 1 Vet. App. 225 (1991). The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong." Horn, 25 Vet. App. at 234.
 
The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 
38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation. Wagner, 370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded. 38 C.F.R. § 3.322  ("In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service..."). 

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

The Veteran's service medical records show that on enlistment examination in May 1967, his ears and tympanic membranes were clinically normal.  The Veteran denied having any history of hearing loss on his medical history questionnaire.  On the authorized audiological evaluation in May 1967, pure tone thresholds, in decibels, converted from the ASA standard then in use to the ISO standard currently in use, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
0
LEFT
10
5
5
15
55

Notwithstanding the clinical evidence of a hearing threshold of 55 decibels in the left ear at 4000 Hertz, which arguably represents hearing loss for VA purposes under 38 C.F.R. § 3.385, no clinical notation of any defect relating to the state of the Veteran's hearing was presented in the May 1967 service examination report. An examiner's note states that he was deemed to be medically qualified for enlistment into active duty.  There was simply no indication/notation of a left ear hearing loss diagnosis or defect.  The presumption of soundness applies to the Veteran. See 38 U.S.C.A. § 1111 (West 2002).


The Veteran's service treatment records show no notation of treatment for complaints of hearing loss throughout the entirety of his period of active duty.  The report of a service department examination conducted in May 1968 shows that his ears and tympanic membranes were normal.  He denied having any history of hearing loss on an accompanying medical history questionnaire.  Although an audiometric examination was not performed during this examination, his hearing acuity was assessed as normal, bilaterally, with a score of 15/15 obtained for each ear on whispered voice testing.

The report of the Veteran's separation examination in February 1970 shows that his ears and tympanic membranes were clinically normal and that he denied having any history of hearing loss on his medical history questionnaire.  On the authorized audiological evaluation in February 1970, pure tone thresholds, in decibels, using the current ISO standard, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
N/A
0
LEFT
5
0
0
N/A
40

The Veteran was discharged from active duty in May 1970.  

In February 2011, he filed, inter alia, his present claim for VA compensation for unilateral hearing loss of his left ear.  Relevant post-service clinical records show that on VA-authorized audiological examination in April 2011, his pure tone thresholds, in decibels, with regard to his left ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
20
65
70







Speech audiometry revealed normal speech recognition ability of 98 percent in the left ear.  The Veteran reported to the examining audiologist that he was exposed to acoustic trauma in service from handling small arms during basic training and also from truck engine noise.  He related a history of only occasional post-service noise exposure from his career working for a railroad company, but he denied having any recreational noise exposure.  The audiologist reviewed the claims file and presented the following nexus opinion:

The veteran had no significant shift in hearing during Military service.  Therefore, it is not at least as likely as not that the veteran's current hearing loss and tinnitus are a result of noise exposure during his military service.  

[Basing my opinion on my clinical experience and expertise as a licensed audiologist,] [t]he veteran's hearing has not gotten worse [by] more than 10 [decibels] from his entrance to his exit [examinations in service in] at least one of the ratable frequencies.  [Citing to pertinent medical literature,] [s]ince this veteran's hearing has not changed more than 10 [decibels] it is not as likely as not [that] there has been a significant change in hearing.  It is not likely the current hearing loss was from military noise exposure.   

In September 2011, VA requested another audiologist to review the Veteran's claims file to address whether the pertinent evidence clearly and unmistakably demonstrated that the claimant's left ear hearing loss pre-existed his entry into active duty and, if so, whether it clearly and unmistakably demonstrated that the unilateral hearing loss was not aggravated by active duty.  Basing her opinion on her clinical expertise and licensure as a certified audiologist, the clinician presented the following opinion:

The [Veteran's] enlistment [examination] shows. . . moderately-severe to mild hearing loss from [4000 - 6000 Hertz] in the left ear (results were converted from ASA to ISO standard reference).  The separation exam[ination] shows. . . a moderate hearing loss at [4000 Hertz] in the left ear.  There was not a significant threshold shift for any of the frequencies tested in [the left] ear during military service.  The veteran's left ear pre-existing hearing loss was not aggravated beyond normal progression as a result of military noise exposure.  [Citations to supportive medical literature omitted.]       
  
Included in the claims file is the February 2012 report of a private audiologist who examined the Veteran and reviewed the pertinent evidence, including the Veteran's service medical records and the report of his April 2011 VA audiology examination.  Specific reference was made to the findings of the whispered voice test and the service discharge examination.  Further, referencing the earlier VA examination, the examiner noted that the Veteran was reported to have left ear hearing loss at 4000 Hertz.  Based on this review, the private audiologist expressed an opinion that essentially concurred with the conclusions of the April 2011 VA examiner, i.e., that hearing loss of the Veteran's left ear at 4000 Hertz was present at induction into active duty but that objective audiological findings on separation examination in February 1970 did not indicate any significant shift in his hearing acuity in this regard to indicate a worsening of the condition.

The Board has considered the evidence discussed above.  Although the Veteran was presumed to have been sound on entry into active service as no defect in hearing was expressly noted during his induction examination in May 1967, both prongs of the presumption of soundness have been rebutted.  There is clear and unmistakable clinical evidence demonstrating that hearing loss of his left ear pre-existed his entry into service and was not aggravated by service.  Specifically, the VA audiologists' opinions of April 2011 and September 2011, and the opinion of the private audiologist in February 2012, individually and collectively determined that the Veteran's unilateral hearing loss of his left ear at 4000 Hertz was present during his May 1967 induction examination and therefore it clearly and unmistakably pre-existed his entry into military service.  These opinions also collectively demonstrate that his pre-existing left ear hearing loss did not undergo any significant shift during active duty, given the absence of any significant changes in the audiological test scores obtained on induction and on separation from service.  Therefore, the evidence also clearly and unmistakably demonstrates that there was no aggravation of the Veteran's pre-existing left ear hearing loss during active duty.  There is no basis to allow the Veteran's claim for service connection for his pre-existing unilateral hearing loss of his left ear.

Opposing the clinical evidence discussed above is the Veteran's implicit assertion  that he perceived a permanent worsening of his hearing acuity in his left ear during active duty.  The appellant is competent to report his subjectively perceived symptoms.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He is competent to state that he did not discern the presence of a hearing loss disability prior to service and that he appreciated a change in hearing acuity during the course of his military service.  However, that opinion is overwhelmingly outweighed by the three medical opinions of record.  The specific questions presented here (i.e., whether or not unilateral hearing loss of his left ear pre-existed his entry into service and was aggravated by service) falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to present a medical opinion as to whether an internal disease process had its onset in, or was otherwise aggravated (i.e., permanently worsened beyond its natural progression) by military service).
 The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to present a competent opinion as to the medical causation of his unilateral hearing loss, or whether it was incurred or aggravated in active service.  Nothing in the record demonstrates that he received any special training or acquired any clinical expertise in diagnosing and evaluating audiological disorders.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).

By contrast, all three medical professionals possess training and education in hearing disabilities.  All three agreed that there was evidence that the Veteran had a preexisting left ear hearing loss disability that was not aggravated by service beyond its natural progression.  Rationale was provided to support these opinions.  The Board accords greater probative weight to the opinions presented by the audiological specialists involved in this claim that address this matter.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); & Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In other words, despite the Veteran's lay opinion, there remains clear and unmistakable evidence against his claim.  

Moreover, to the extent that he reports that his hearing in his left ear had permanently worsened for purposes of establishing a nexus with service on the basis of aggravation, the Board finds that the appellant's account is not credible.  Such a statement is contradicted by the contemporaneous clinical evidence, which shows that he denied having a perceived hearing loss in his medical history questionnaire at entry into service in May 1967 and on separation from service in May 1970.  The Board gives more probative weight to the statements made by the Veteran regarding his medical condition in service that were presented during his period of service, as opposed to his current statements regarding his perceived audiological symptoms in service made many years afterwards.  

In view of the foregoing discussion, the Board must deny the claimant's appeal for service connection for bilateral hearing loss and tinnitus, as the preponderance of the evidence is against allowing these claims.  Because the evidence in this case is not approximately balanced with respect to the merits of these claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     

 
ORDER

Service connection for unilateral hearing loss of the left ear is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


